Citation Nr: 0817528	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for 
dermatofibrosarcoma protuberans of the right flank, involving 
muscle groups XIX and XX, currently rated as 50 percent 
disabling.

2.  Entitlement to a compensable rating for a scar, status 
post removal of an epidermoid cyst at the left upper quadrant 
of abdomen.

3.  Entitlement to an increased rating for a scar, status 
post removal of dermatofibrosarcoma protuberans of the right 
flank, with entrapment neuroma, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for status post lumbar 
laminectomy with degenerative disc disease at L4-5 and L5-S1 
and residual surgical scars (previously rated as disc 
herniation at L4-5), currently rated as 20 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy in the right lower extremity (also claimed 
as right leg, thigh and foot sensitivity).

6.  Entitlement to service connection for a right arm 
disability (claimed as right arm sensitivity from the elbow 
to the shoulder).

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2002, April 2006, and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In January 2008, the veteran and his spouse provided 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is of record. 

Although the RO's August 2002 rating decision here on appeal 
adjudicated the veteran's PTSD claim as a claim for service 
connection as if new and material evidence had already been 
submitted to reopen the claim, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).


REMAND

The veteran's VA Form 9 (Appeal to the Board of Veterans' 
Appeals) received in May 2007 requested the scheduling of a 
hearing before a Decision Review Officer (DRO) at the RO.  
The RO did not do so, and the veteran has not withdrawn his 
request for such a hearing.

VA Form 8 (Certification of Appeal) and VA Form 21-6789 
(Deferred Rating Decision), both dated in October 2007, 
reflect the RO's belief that no DRO hearing was necessary 
because the veteran had already presented evidence at the 
informal conference which was held in lieu of a formal 
hearing in January 2003.  However, that informal conference 
in January 2003 addressed only the veteran's PTSD claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that, because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
held that the duty to notify requires that the Secretary look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The record does not reflect that the veteran has been 
provided Kent-compliant notice with respect to his claim to 
reopen.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007), to include notice of the 
definition of new and material evidence 
applicable to claims to reopen received 
prior to August 29, 2001, and notice that 
complies with Kent.  

2.  The veteran should be scheduled for 
a Decision Review Officer hearing 
pursuant to his request.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



